Citation Nr: 9922815	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  98-15 872A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for peripheral vascular 
disease.

2.  Entitlement to service connection for varicose ulceration 
right and left lower extremities.  

3.  Entitlement to service connection for status post left 
vein stripping.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1969 to August 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1997 rating determination of a Department 
of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
varicose ulceration's right and left lower extremities and 
service or a service-connected disability.  

2.  There is no competent medical evidence of a nexus between 
status post left vein stripping and service or a service-
connected disability.

3.  There is no competent medical evidence of a nexus between 
peripheral vascular disease and service or a service-
connected disability.


CONCLUSIONS OF LAW

1.  The claim of service connection for varicose ulceration 
right and left lower extremities is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The claim of service connection for status post left vein 
stripping is not well grounded.  38 U.S.C.A. § 5107.

3.  The claim of service connection for peripheral vascular 
disease is not well grounded.  38 U.S.C.A. § 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

At the time of the veteran's entry examination in May 1969, 
he reported having or having had leg cramps with exercise.  
Physical examination disclosed a scar of the left leg.  

Veteran's service medical records show that the veteran was 
seen with complaints of swollen left ankle with laceration in 
November 1970.  On examination there was a 2 by 2 inch 
laceration accompanied by swelling and bruising.  The 
impression was ankle sprain.  The veteran was seen again in 
November 1970.  On examination, the left ankle was slightly 
tender in the deltoid ligament region.  There was a 
superficial abrasion over the inferior aspect of the 
Achilles's tendon with surrounding erythema and induration.  
The veteran was treated with bed rest, lavation, and hot 
soaks.  There was slight purulent drainage from the wound.  
The impression was abrasion, left ankle, with cellulitis.  
The veteran's July 1971 separation examination was negative 
for evidence of varicose veins, peripheral vascular disease 
or varicose ulcerations right and left lower extremities.  

The veteran was accorded a VA dermatological examination in 
January 1972.  On examination, there was a fine three-
centimeter long old superficial pigmented scar across the 
left upper Achilles tendon region.  The diagnosis was no 
ulcer found, cleared up, residuals superficial minimal post 
traumatic scar, left achilles tendon region.  

A rating decision of February 1972 granted service connection 
for scars on the left foot, residuals of abrasion.  A 
noncompensable rating was assigned, and this has remained in 
effect to the present.  

A VA hospitalization report dated in April 1988 shows that 
the veteran underwent a venogram left lower extremity, 
grossly normal.  He presented with venous stasis ulcers along 
with a swollen left lower extremity with 3+ pitting edema 
with palpable dorsalis pedis pulse.  It was noted that the 
veteran had a history of chronic venous stasis ulcers of the 
lower extremities dating back to 1980.  It was also noted 
that he underwent vein stripping without any improvement in 
the left lower extremity pain or improvement in his ulcers.  

VA outpatient treatment records dated from April 1988 to 
November 1989 show that the veteran was seen and treated for 
chronic venous stasis ulcer left leg and left ankle.  The 
records show that several Unna boots were applied.  In August 
1988, it was noted that the veteran needed a special 
stocking.  In November 1989, the veteran was noted to have 
vesicular stomatitis virus.  

VA outpatient treatment records dated in January 1994 show 
that the veteran was diagnosed with peripheral vascular 
disease.  In December 1994, it was noted by a nurse that the 
veteran wore orthopedic stockings for circulatory problems in 
left leg due to an injury in 1970.  There was no subsequent 
diagnostic impression or assessment following this historical 
notation.  

VA outpatient treatment records dated in September to 
December 1994 show that the veteran was seen with complaints 
of infected area on calf of left leg caused by zipper on 
prosthetic compression stocking.  The veteran was diagnosed 
with stasis ulcer right leg. 

VA outpatient treatment records dated from January to 
September 1995 show that the veteran was diagnosed with an 
ulcer on the right lower extremity.  In September 1995, it 
was noted that the veteran wore a special stocking on the 
left lower leg and had an ulcer on the right and left lower 
leg with drainage.  

VA outpatient treatment records dated from April to November 
1996 show that the veteran had a history of peripheral 
vascular disease.  In May 1996, the veteran was noted to have 
inflammation of vein in his left leg albeit healing.  In 
September 1996, the veteran was treated for infected right 
shin.  It was noted that he had bumped into a machine several 
weeks earlier.  In November 1996, the veteran was diagnosed 
with varicose ulcers of the right leg.  

VA outpatient treatment dated from February 1997 to January 
1998 show that the veteran continued to wear support hose on 
both legs with a diagnosis of varicose ulcers of the right 
leg.  In April 1997, the veteran sustained a bump on his left 
lower extremity and developed ulceration and redness in that 
region.  In September 1997, the veteran was treated for ulcer 
at the lateral portion of the left ankle.  Subsequent 
treatment records show continued treatment for ulcers of the 
left ankle.  

Pertinent Law and Regulations

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has held that a well- grounded claim is a "plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only plausible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Court 
has also held that, although a claim need not be conclusive, 
the statute provides that it must be accompanied by evidence 
showing "a belief by a fair and impartial individual" that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).

If the appellant fails to submit evidence of a well-grounded 
claim, VA is under no duty to assist him in any further 
development of a claim.  38 U.S.C.A. § 5107(a); see Gilbert 
v. Derwinski, 1 Vet.App. 49, 55 (1990); see also Grottveit v. 
Brown, 5 Vet. App. 91 (1993); 38 C.F.R. § 3.159(d) (1998).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 1991).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify any disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required when the condition noted during 
service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(d).

The Court has held that the chronicity provisions under 38 
C.F.R. § 3.303(b) are applicable where evidence, regardless 
of the date, shows that a veteran had a chronic condition in 
service or during an applicable presumptive period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition for which, under the case law, the 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or during the applicable 
presumptive period and continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 489 (1997).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310(a) (1998). The Court has also 
held that secondary service connection is warranted for a 
disability when that disability is aggravated by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
is required."  Grottveit, 5 Vet. App. at 93.  The Court has 
further held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases or incidents 
that result in a disability. In the absence of proof of a 
present disability, there could be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau 
v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  A lay person 
is not competent to make a medical diagnosis which would 
relate a medical disorder to a specific cause.  Therefore, if 
the determinant issue is one of medical etiology or medical 
diagnosis, competent medical evidence must be submitted to 
make the claim well grounded.  See Grottveit, 5 Vet. App. at 
92-93.

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
synthesized these holdings, stating that in order for a claim 
to be well grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).

Analysis

The veteran has not presented competent evidence of a nexus 
between any post service peripheral vascular disease, status 
post left vein stripping and varicose ulcerations right and 
left lower extremities and his service or service-connected 
residual scar, abrasion left ankle.  The record shows that 
the disorders were not even diagnosed until at least 1980, 
approximately ten years following service discharge.  
Although the veteran has expressed his opinion that the 
claimed disorders are related to service or to the service-
connected residual scar, abrasion left ankle, he does not 
meet the burden imposed by 38 U.S.C.A. § 5107(a) merely by 
presenting only his statements, because lay persons are not 
competent to offer medical opinions.  See Grottveit, 5 Vet. 
App. at 93.  Additionally, in order for a claim for a 
secondary service connection for a disorder clearly separate 
from the service- connected disorder to be well grounded, the 
veteran must present medical evidence to support the alleged 
causal relationship between the service-connected disorder 
and the disorder for which secondary service connection is 
sought.  See Jones (Wayne L.) v. Brown, 7 Vet. App. 134 
(1994).

Based on a review of the evidence of record, the Board finds 
no medical opinion attributing the veteran's claimed 
disabilities to his service or service-connected residual 
scar, abrasion left ankle.  The veteran has not presented 
competent medical evidence a relationship between the 
disorders at issue and his service or service-connected 
residual scar, abrasion left ankle.  Accordingly, the claim 
must be denied as not well grounded.

As to the peripheral vascular disease, the Board recognizes 
that a note from a nurse on one occasion seems to link the 
disorder to a 1970 injury.  However, the Board finds that 
this note is of historical reference and is not shown to be 
referred to as part of a medical conclusion in the context of 
diagnostic impressions.  See LeShore v. Brown, 8 
Vet.App. 406, 409 (1995) (evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute "competent medical evidence").  Thus, this 
reference, which is not corroborated by any diagnosis or 
competent medical finding, is not sufficient to well ground 
the claims.  

Although the Board has denied this aspect of the appeal on 
grounds different from the RO, the appellant has not been 
prejudiced by this decision because the RO actually accorded 
the appellant greater consideration than her claim warranted.  
Bernard v. Brown, 4 Vet.App. 384 (1993).  



ORDER

Service connection for peripheral vascular disease, varicose 
ulcerations right and left lower extremities, and status post 
left vein stripping is denied.  



		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 

